United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                               ________________

                                  No. 08-1813
                               ________________

United States of America,                *
                                         *
            Plaintiff – Appellee,        *
                                         *      Appeal from the United States
      v.                                 *      District Court for the
                                         *      Western District of Arkansas.
Chucky L. Wanton,                        *
                                         *             [PUBLISHED]
            Defendant – Appellant.       *

                               ________________

                               Submitted: April 22, 2008
                                   Filed: May 7, 2008
                               ________________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                      ________________

PER CURIAM.

       Chucky Wanton appeals from the district court's1 denial of his motion for a
reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(2) based on Amendment
706 to the United States Sentencing Guidelines Manual (U.S.S.G.), which reduced
certain base offense levels in U.S.S.G. § 2D1.1(c) depending on the quantity of
cocaine base (crack) involved.


      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.
      Wanton pled guilty to distributing a controlled substance, namely more than 50
grams of crack, and was sentenced to 135 months imprisonment. Judgment was
entered on September 25, 2006. In December 2007 Wanton filed a motion to reduce
his sentence, citing Amendment 706. The district court denied the motion, and
Wanton appeals.

      Wanton's sentence was based on a finding that his relevant conduct involved
more than 4.5 kilograms of crack, and the new amendment does not apply where
more than 4.5 kilograms of crack is involved. U.S.S.G. § 2D1.1 cmt. n.10(D)(ii).
Because of the amount of drugs Wanton was involved with, his offense level would
not change, his guideline range would not be lowered, and his original sentence is
unaffected by the amendments. See U.S.S.G. § 1B1.10(a)(2)(B).

     Accordingly, the district court's order denying relief pursuant to the guideline
amendments is summarily affirmed. See 8th Cir. R. 47A(a).
                     ______________________________




                                         -2-